                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:
                                                      Chapter 7
MARYROSE TEOLIS,                                      Case No. 10-40822-tjt
       Debtor.                                        Judge Thomas J. Tucker
                                         /

KEVIN M. SMITH AND ELLEN SMITH,
    Plaintiffs,                                       Adversary Proceeding
                                                      No. 10-05147-tjt
v.

MARYROSE TEOLIS, pro se,
   Defendant.
                                         /

                       ORDER DENYING APPLICATION FOR
                      ORDER APPOINTING PRO BONO ATTORNEY

         This adversary proceeding is before the Court on the Defendant’s

application, entitled “Application for Pro Bono Attorney,” filed on May 12, 2021

(Docket # 93, the “Application”). In the Application, the Defendant seeks the

appointment of a pro bono attorney under this Court’s pro bono program. The

Court will deny the Application, for the reasons stated below.

         In this adversary proceeding, the Defendant stipulated to, and the Court

entered, a non-dischargeable consent judgment for $150,000.00 in favor of the

Plaintiffs and against the Defendant, on October 15, 2010 (Docket # 35, the

“Consent Judgment”).1 Under Mich. Comp. Laws Ann. § 600.5809(3), the



1
 As the Court’s docket entry # 35 shows, the Consent Judgment was signed and filed on
October 14, 2010, but it was not actually entered until October 15, 2010.
   10-05147-tjt Doc 94 Filed 05/19/21 Entered 05/19/21 16:37:09 Page 1 of 3
Consent Judgment would have expired, in effect, ten years after it was entered –

i.e., on October 15, 2020 – except that on July 17, 2020, Plaintiffs timely filed a

motion to renew the Consent Judgment (Docket # 87). That motion was both

permitted and timely, under Mich. Comp. Laws Ann. § 600.5809(3), and this Court

granted the motion, by entering an Order renewing the Consent Judgment, on July

17, 2020 (Docket # 88, the “Judgment Renewal Order”). Thus, the Consent

Judgment did not expire on October 15, 2020.

      It appears from Defendant’s Application that she wants to file some sort of

motion challenging the Judgment Renewal Order, and wants the Court to appoint a

pro bono attorney to assist her in that effort. In its discretion, however, this Court

will not grant the Application, for the following reasons: (1) because the Defendant

has not yet actually filed a motion seeking relief from the Judgment Renewal

Order; (2) because the Defendant has not yet alleged any valid basis for obtaining

relief from the Judgment Renewal Order; (3) because the Defendant does not seek

to challenge the validity or amount of the original, nondischargeable Consent

Judgment (to which she stipulated); and (4) because this Court’s pro bono program

is not designed to assist judgment debtors in defending against efforts to collect a

judgment previously entered by this Court, especially one entered more than ten

years ago.

      For these reasons,

      IT IS ORDERED that the Application (Docket # 93) is denied.



   10-05147-tjt   Doc 94   Filed 05/19/21   Entered 05/19/21 16:37:09    Page 2 of 3
Signed on May 19, 2021




   10-05147-tjt   Doc 94   Filed 05/19/21   Entered 05/19/21 16:37:09   Page 3 of 3
